                                                                         Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION



BRIAN SHAWN SAUDER,
      Plaintiff,

v.                                                 Case No. 3:18cv2192-RV-HTC

CAPTAIN HARKIN,
SERGEANT GOYER,
OFFICER STANLEY,
FLORIDA DEPARTMENT OF
CORRECTIONS (“FDOC”),
      Defendants.

                                          /

                                     ORDER

       This case is before the Court based on the Magistrate Judge’s Report and

Recommendation (Doc. 63). Having considered the Report and Recommendation,

and allowing time for objections to be filed, I have determined that the Report and

Recommendation should be adopted. Accordingly, it is

      ORDERED that:

      1.    The Magistrate Judge’s Report and Recommendation (Doc. 63) is

            adopted and incorporated by reference in this Order.
                                                                         Page 2 of 2




     2.    The Motions to Dismiss of Goyer and Stanley as to Counts I and II

           (Docs. 57 & 60, respectively) are GRANTED. Those motions to

           dismiss are DENIED as to Counts III and IV.

     3.    The clerk is directed to refer the matter back to the Magistrate Judge

           for further proceedings.

     DONE AND ORDERED this 3rd day of March, 2020.



                        s/ Roger Vinson
                        ROGER VINSON
                        SENIOR UNITED STATES DISTRICT JUDGE




3:18cv2192-RV-HTC
